Citation Nr: 1828310	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  16-01 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from October 1959 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a July 2016 decision, the Board denied service connection for bilateral hearing loss.  The Veteran appealed the Board's July 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2017 memorandum decision, the Court vacated the Board's denial of entitlement to service connection for bilateral hearing loss and remanded the matter for further development and readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that service connection for bilateral hearing loss is warranted.  He contends that the condition is due to noise exposure during military service.

In connection with his claim, the Veteran was provided a VA examination in September 2012.  The examiner diagnosed the Veteran as having bilateral sensorineural hearing loss and opined that it is less likely than not that there is a reasonable nexus between the diagnosed hearing loss and military noise exposure.  In support of this determination, the examiner noted that hearing acuity was normal for each ear at the time of military separation.  Notwithstanding, the examiner noted that military noise exposure was conceded.

In its September 2017 memorandum decision, the Court held that the September 2012 VA medical opinion was inadequate because the sole basis for the opinion appeared to be that the Veteran's hearing acuity was normal at separation from military service.  The absence of in-service evidence of a hearing disability is not fatal to a claim of service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner's rationale is inadequate as she relied solely on the absence a hearing loss disability at separation from service.  As such, an additional etiological opinion must be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from a suitably qualified clinician regarding the nature and etiology of the Veteran's bilateral hearing loss disability.  Access to records in the Veteran's electronic claims file should be made available to the clinician for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The clinician is to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss was incurred in service or is otherwise causally related to his active service or any incident therein, to include conceded noise exposure.

In rendering an opinion, the examiner must also discuss the lay statements of record regarding the onset of the hearing loss disability. 

Additionally, the examiner is asked to discuss the impact of in-service and post-service noise exposure on the current hearing disability.

The clinician is advised that the mere absence of evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




